Case 3:19-cv-02074-G-BK Document 270 Filed 06/15/21             Page 1 of 2 PageID 11651



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF        §
AMERICA,                             §
                                     §
    Plaintiff and Counter-Defendant, §
                                     §
and                                  §
                                     §
WAYNE LAPIERRE,                      §
                                     §
    Third-Party Defendant,           §
                                     §
v.                                   §                   Case No. 3:19-cv-02074-G
                                     §
ACKERMAN MCQUEEN, INC.,              §
                                     §
    Defendant and Counter-Plaintiff, §
                                     §
and                                  §
                                     §
MERCURY GROUP, INC., HENRY           §
MARTIN, WILLIAM WINKLER,             §
MELANIE MONTGOMERY, AND JESSE §
GREENBERG,                           §
                                     §
    Defendants.

                 ACKERMAN MCQUEEN, INC.’S EXPERT WITNESS DESIGNATION

          Pursuant to FEDERAL RULE OF CIVIL PROCEDURE 26(a)(2), and this Court’s October 13,

2020 Scheduling Order, as amended, 1 Ackerman McQueen, Inc. serves the following Expert

Witness Designation:

          Daniel Jackson, CPA
          AlixPartners, LLP
          2101 Cedar Springs Rd., Suite 100
          Dallas, Texas 75201



1
    See ECF 174, 242.
Case 3:19-cv-02074-G-BK Document 270 Filed 06/15/21                    Page 2 of 2 PageID 11652



                                               Respectfully submitted,

                                               /s/ G Michael Gruber
                                               G. Michael Gruber, Esq.
                                               Texas Bar No. 08555400
                                               gruber.mike@dorsey.com
                                               Brian E. Mason, Esq.
                                               Texas Bar No. 24079906
                                               mason.brian@dorsey.com
                                               Jay J. Madrid, Esq.
                                               Texas Bar No. 12802000
                                               madrid.jay@dorsey.com
                                               J. Brian Vanderwoude, Esq.
                                               Texas Bar No. 24047558
                                               vanderwoude.brian@dorsey.com
                                               DORSEY & WHITNEY LLP
                                               300 Crescent Court, Suite 400
                                               Dallas, Texas 75201
                                               (214) 981-9900 Phone
                                               (214) 981-9901 Facsimile


                                               ATTORNEYS FOR THIRD-PARTY
                                               PLAINTIFF ACKERMAN MCQUEEN, INC.


                                 CERTIFICATE OF SERVICE
        I hereby certify that on June 15, 2021, I filed the foregoing document with the clerk of
court for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules
of Civil Procedure 5(b)(2).
                                               /s/ G. Michael Gruber
                                               G. Michael Gruber
